                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF MISSOURI

 1520 SWIFT, LC
 201 East 16th Avenue
 North Kansas City, MO 64116

                           Plaintiff,                    Case No. _________________
 v.

 BMMTECH CANADA CORPORATION
 2235 Sheppard Avenue East, Suite 1701
 Toronto, Ontario M2J 5B5
 Canada

                           Defendant.


            PLAINTIFF 1520 SWIFT, LC CORPORATE DISCLOSURE STATEMENT

            Pursuant to Federal Rule of Civil Procedure, Rule 7.1 and Local Rule 7.1, 1520 Swift,

LC, states that it has no parent company, subsidiary, or affiliate that has issued any shares to the

public.


                                                Respectfully submitted,

                                                By /s/ Jason R. Scheiderer
                                                   Jason R. Scheiderer        MBN 53091
                                                   Dentons US LLP
                                                   4520 Main Street, Suite 1100
                                                   Kansas City, Missouri 64111
                                                   (816) 460-2400
                                                   (816) 531-7545 (fax)
                                                   jason.scheiderer@dentons.com

                                                    Attorneys for Plaintiff




110944446

              Case 2:19-cv-04098-NKL Document 2 Filed 05/10/19 Page 1 of 1
